Biggs, J.
(concurring.) — I concur in the result reached by Judge Bond, but I cannot agree to his treatment of the main question. The defendant was properly convicted, because it was unnecessary to allege or prove the names of the persons with whom he played. Mr. Bishop says that, in drawing an indictment for playing cards, it is the safer plan to give the names of the players in the absence of a decision to the contrary in the state where the indictment is found. Bishop’s Directions and Forms, sec. 491, No. 1. In State v. Ames, 1 Mo. 525, defendant was indicted for betting at the game of poker. It was held that it was not necessary to give the name of the party with whom the bet was made. In Page v. State, 6 Mo. 205, the plaintiff in error was indicted for vending clocks • without a license. It was decided by the court that it was not necessary to allege to whom the clocks were sold. In the case of Torney v. State, 13 Mo. 456, Torney was indicted for betting at a game of cards. The indictment failed to give the name of the party with whom he played or made the bet, and the supreme court sustained the conviction, although the point as to the sufficiency of the indictment was not raised. So, in an indictment for selling liquor without a dramshop license, it was held that the name of the party to whom the liquor was sold need not be stated. State v. Ladd, 15 Mo. 430. So, in an indictment for selling intoxicating liquors on Sunday, the name of the purchaser need not be alleged. State v. Brawn, 83 Mo. 480. If it were lawful under any circumstances for a person to play cards on Sunday, then I could see a very good *37reason for advising a defendant charged with the offense, not only of the time, but also of the parties with whom he played. Following this idea, we decided in the case of State v. Martin, 44 Mo. App. 45, that an indictment against a druggist for selling intoxicants ought to give the name of the party to whom the liquor was sold, because a druggist was allowed to sell liquor upon prescriptions, and that for this reason he could only plead to such an indictment, or prepare his defense against the accusation, when he had been notified of the name of the party to whom it was claimed that he had sold the liquor in violation of law.' So, under section 4588, a dramshop keeper may sell liquor to a minor upon the written consent of the parent or guardian. Common sense would dictate that an indictment under this section ought to give the name of the minor, for the saloon man might have been authorized to make the sale, and, if so, he had a right to be advised of the precise offense, so that he might be ready at the trial with his proof. But we have quite a different case here. If the defendant played cards on Sunday, he violated the law, and it could make no difference whether he played with one or more persons. In fact he could have been convicted on proof that he played a game of solitaire. I am quite clear that it was not necessary to give the names of the players, but the question which has troubled me most is whether the unnecessary averment may be treated as surplusage, or whether it is so far descriptive of a particular offense as to require proof. Mr. Chitty says: “But though the indictment must in all respects be certain, yet the introduction of averments altogether superfluous and immaterial will seldom prejudice. For, if the indictment can be supported without words which are bad, they may on arrest of judgment be rejected as surplusage.” 1 Chitty’s Criminal Law, p. *38173. The same author says further: “It is a general rule which runs through the whole criminal law, that it is sufficient to prove so much of the indictment as shows the defendant has committed a substantive crime therein specified; and in the case of redundant allegations it is sufficient to prove part of what is alleged according to its legal effect, provided that that which is alleged, but not proved, be neither essential to the charge, nor describe or limit that which is essential.” 1 Chitty’s Criminal Law, sec. 250. The statement of the names of the players was not essential to the charge, as I have attempted to show. It could have been stricken out, and a good indictment would have remained. And I am inclined to the opinion that the averment did not so limit or describe the offense as to require its proof. The indictment advised the defendant of the particular Sunday on which he was charged with playing cards, and I cannot conceive how he could have been prejudiced by proof that he played on that day with only two of the three persons named in the indictment. For this reason I think the judgment of conviction ought to be upheld.
I do not think that section 4114 of the statute (Revised Statutes, 1889) can have any application. If the evidence had shown that Bob. Lowery was known by the name of “R. Birkenhouer,” then we would have a mistake in the name of a person mentioned in the indictment. But the evidence and the instructions show that Birkenhouer and Lowery are different persons. This presents a case of variance as to persons, which is not covered by the first clause of the statute. If A be charged with the murder of B, he cannot be convicted for the murder of C. In the cases of the State v. Barker, 64 Mo. 282, and State v. Nelson, 101 Mo. 477, which are cited and relied .on by Judge Bond, there was a mistake in the names of the owners *39of property mentioned in the indictments. These cases come within another' clause of the . section, which provides that a mistake in the name of the owner of property mentioned in an indictment shall not he held to he a variance, unless the trial court so finds, etc. An examination of the other cases cited and relied on will show that the mistakes therein were as to the names only, and not as to the identity of the persons mentioned in the indictment.
Judge Rombauek concursan the foregoing views.